Case 1:20-cv-00401-JAO-RT Document 7 Filed 09/29/20 Page 1 of 9              PageID #: 29




                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

 EVAN K. LOWTHER, #A1039758,                    Civil No. 20-00401 JAO-RT

              Petitioner,                       ORDER TO SHOW CAUSE AND
                                                DISMISSING PETITION WITH
       vs.                                      LEAVE TO AMEND

 STATE OF HAWAII,

              Respondent.


                     ORDER TO SHOW CAUSE AND
             DISMISSING PETITION WITH LEAVE TO AMEND

      Before the Court is pro se Petitioner Evan K. Lowther’s Petition under

28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State Custody

(“Petition”). ECF No. 1. The Court has reviewed the Petition pursuant to Rule 4

of the Rules Governing Section 2254 Cases in the United States District Courts

(“Habeas Rule[s]”). Because the Petition fails to (1) name a proper respondent,

and (2) show that Lowther’s claims are timely, fully exhausted, and based on

federal law, it appears that Lowther “is not entitled to relief in the district court.”

Habeas Rule 4. The Petition is DISMISSED with leave to amend to allow Lowther

to cure its deficiencies and show cause why this action should not be dismissed.
Case 1:20-cv-00401-JAO-RT Document 7 Filed 09/29/20 Page 2 of 9            PageID #: 30




                                I. BACKGROUND1

      Lowther challenges his 2001 conviction for burglary in the first degree in

violation of Hawaiʻi Revised Statutes (“HRS”) § 708-810, robbery in the second

degree in violation of HRS § 708-841, and kidnapping in violation of HRS § 707-

720. ECF No. 1 at 1. Lowther pleaded guilty to these offenses and was sentenced

to ten years’ imprisonment both for burglary in the first degree and robbery in the

second degree, and twenty years’ imprisonment for kidnapping, with all terms to

run concurrently. Lowther says he did not appeal from his judgment of conviction,

which was entered on August 21, 2001. Lowther is currently incarcerated at the

Halawa Correctional Facility.

      Lowther states that he filed a petition seeking post-conviction relief pursuant

to Hawaiʻi Rule of Penal Procedure (“HRPP”) 40 in the First Circuit Court, and he

says that that matter is pending.

      Lowther signed the Petition on September 16, 2020, and the Court received

it on September 23, 2020. Lowther asserts that: (1) he did not fully understand his



1
  These facts are taken from the Petition and the Hawai‘i State Judiciary database
in State v. Lowther, No. 1PC001001877 (Haw. 1st Cir. Ct.),
https://www.courts.state.hi.us (follow “eCourt Kokua”; then follow “Case Search”
for Case ID 1PC001001877) (last visited Sept. 28, 2020). See United States ex rel.
Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir.
1992) (acknowledging that courts may take “notice of proceedings in other
courts . . . if those proceedings have a direct relation to matters at issue” (citations
omitted)); Fed. R. Evid. 201(b).
                                           2
Case 1:20-cv-00401-JAO-RT Document 7 Filed 09/29/20 Page 3 of 9              PageID #: 31




plea agreement because he had been under the influence of narcotics and

medications (Ground One); (2) his court-appointed counsel did not “cross examine

the State’s only witness,” a co-defendant (Ground Two); (3) he should have been

discharged from parole in 2010 (Ground Three); and (4) the HCF is not equipped

to protect him if there is an outbreak of COVID-19. ECF No. 1 at 5–10.

                              II. LEGAL STANDARD

       The Court is required to screen all actions brought by prisoners who seek

any form of relief, including habeas relief, from a governmental entity or officer or

employee of a governmental entity. See 28 U.S.C. § 1915A(a). Habeas Rule 4

requires the Court to dismiss a habeas petition “[i]f it plainly appears from the

petition and any attached exhibits that the petitioner is not entitled to relief in the

district court.”

       When screening a habeas petition, the Court must accept the allegations of

the petition as true and construe the petition in the light most favorable to the

petitioner. See Erickson v. Pardus, 551 U.S. 89, 94 (2007); Scheuer v. Rhodes,

416 U.S. 232, 236 (1974), overruled on other grounds by Davis v. Scherer, 468

U.S. 183 (1984); see also Corjasso v. Ayers, 278 F.3d 874, 878 (9th Cir. 2002)

(“Pro se habeas petitioners may not be held to the same technical standards as

litigants represented by counsel.” (citations omitted)). “It is well-settled that

‘[c]onclusory allegations which are not supported by a statement of specific facts

                                            3
Case 1:20-cv-00401-JAO-RT Document 7 Filed 09/29/20 Page 4 of 9            PageID #: 32




do not warrant habeas relief,’” however. Jones v. Gomez, 66 F.3d 199, 204 (9th

Cir. 1995) (quoting James v. Borg, 24 F.3d 20, 26 (9th Cir. 1994)). “[T]he

petitioner is not entitled to the benefit of every conceivable doubt; the court is

obligated to draw only reasonable factual inferences in the petitioner’s favor.”

Porter v. Ollison, 620 F.3d 952, 958 (9th Cir. 2010) (citation omitted). Even a pro

se petitioner must give fair notice of his claims by stating the factual and legal

elements of each claim in a short, plain, and succinct manner. See Mayle v. Felix,

545 U.S. 644, 649 (2005) (“Rule 8 . . . requires only ‘a short and plain statement,’”

while “Rule 2(c) of the Rules Governing Habeas Corpus Cases requires a more

detailed statement.”). Allegations that are vague, conclusory, or palpably

incredible, and that are unsupported by a statement of specific facts, are

insufficient to warrant relief and are subject to summary dismissal. See Blackledge

v. Allison, 431 U.S. 63, 76 (1977) (citing Herman v. Claudy, 350 U.S. 116, 119

(1956)); see also Jones, 66 F.3d at 204–05 (citing James, 24 F.3d at 26).

                                 III. DISCUSSION

      There are several problems with the Petition that must be cured before the

Court can order it served on Respondent. First, a petitioner seeking a writ of

habeas corpus must name the state officer having custody of him as the respondent

to the petition. See Habeas Rule 2(a); Ortiz-Sandoval v. Gomez, 81 F.3d 891, 894

(9th Cir. 1996); Stanley v. Cal. Supreme Court, 21 F.3d 359, 360 (9th Cir. 1994).

                                           4
Case 1:20-cv-00401-JAO-RT Document 7 Filed 09/29/20 Page 5 of 9           PageID #: 33




The correct respondent is a petitioner’s “immediate custodian,” who is normally

the warden of the facility in which the petitioner is incarcerated. See Brittingham

v. United States, 982 F.2d 378, 379 (9th Cir. 1992) (citation omitted). If Lowther

elects to proceed with this action, he is DIRECTED to file an amended petition

naming the state official with the ability to release him from custody.

      Second, Lowther says that his HRPP 40 petition remains pending before the

First Circuit Court as of the date of this Order. Before a state prisoner may

challenge his conviction or sentence in federal court he must fully exhaust state

judicial remedies, either on direct appeal or through collateral proceedings, by

presenting the highest state court available with a fair opportunity to rule on the

merits of each and every issue sought to be raised in federal court. See 28 U.S.C.

§ 2254(b)–(c); Granberry v. Greer, 481 U.S. 129, 134 (1987); McNeeley v. Arave,

842 F.2d 230, 231 (9th Cir. 1988). If state remedies have not been exhausted, the

district court must dismiss the petition. See Rose v. Lundy, 455 U.S., 509, 510

(1982); Guizar v. Estelle, 843 F.2d 371, 372 (9th Cir. 1988). Lowther must clarify

the procedural posture of his HRPP 40 petition or explain why exhaustion should

be waived.




                                           5
Case 1:20-cv-00401-JAO-RT Document 7 Filed 09/29/20 Page 6 of 9           PageID #: 34




      Third, a one-year statute of limitation applies to applications for writs of

habeas corpus, subject to certain tolling conditions. See 28 U.S.C. § 2244(d)(1);2

id. § 2244(d)(2) (tolling the statute while a “properly filed” State post-conviction

petition is pending). Lowther’s conviction became final after September 20, 2001,

thirty days after the circuit court entered judgment. He then had until on or before

September 20, 2002, to file a timely federal habeas petition. See 28 U.S.C.

§ 2244(d)(1)(A). The Petition appears time-barred on its face and is subject to



2
  Under 28 U.S.C. § 2244(d)(1), there is a one-year period of limitation on an
application for writ of habeas corpus by a person in custody pursuant to a state
court judgment. The limitation period runs from the latest of—

      (A)    the date on which the judgment became final by the conclusion
             of direct review or the expiration of the time for seeking such
             review;

      (B)    the date on which the impediment to filing an application
             created by State action in violation of the Constitution or laws
             of the United States is removed, if the applicant was prevented
             from filing such by State action;

      (C)    the date on which the constitutional right asserted was initially
             recognized by the Supreme Court, if the right has been newly
             recognized by the Supreme Court and made retroactively
             applicable to cases on collateral review; or

      (D)    the date on which the factual predicate of the claim or claims
             presented could have been discovered through the exercise of
             due diligence.

28 U.S.C. § 2244(d)(1).

                                          6
Case 1:20-cv-00401-JAO-RT Document 7 Filed 09/29/20 Page 7 of 9            PageID #: 35




dismissal absent equitable tolling.3 It is Lowther’s burden to demonstrate that his

claims are not time-barred, however, and the Petition does not suggest any bases

for tolling.

       Fourth, Lowther fails to allege “that he is in custody in violation of the

Constitution or laws or treaties of the United States,” because he fails to allege any

facts or specific Constitutional or statutory provisions in support of his claims. See

28 U.S.C. § 2254(a). Habeas Rule 2 requires a federal habeas petition to state the

facts that support each ground for relief. See Habeas Rule 2(c)(2); see also Mayle,

545 U.S. at 654–55 (stating Habeas Rule 2(c) imposes a “more demanding”

pleading standard than the Federal Rules of Civil Procedure require for ordinary

civil cases). A federal habeas petitioner “is expected to state facts that point to a

real possibility of constitutional error.” Wacht v. Cardwell, 604 F.2d 1245, 1247

(9th Cir. 1979) (internal quotation marks and citation omitted) (emphasis added).

When, as here, a habeas claim makes only conclusory allegations, the petitioner is

not entitled to federal habeas relief. See James, 24 F.3d at 26 (“Conclusory

allegations . . . [un]supported by a statement of specific facts do not warrant habeas



3
  Equitable tolling is available when “extraordinary circumstances beyond a
prisoner’s control ma[d]e it impossible to file a petition on time.” Roy v. Lampert,
465 F.3d 964, 968 (9th Cir. 2006) (citation omitted); see also Holland v. Florida,
560 U.S. 631 (2010).


                                           7
Case 1:20-cv-00401-JAO-RT Document 7 Filed 09/29/20 Page 8 of 9          PageID #: 36




relief.” (citation omitted)); see Jones, 66 F.3d at 204–05 (citing James, 24 F.3d at

26). In Grounds One, Two, and Four, Lowther fails to say how he is being held in

violation of the Constitution, laws, or treaties of the United States. In Ground

Three, Lowther alleges that he was denied due process because the Hawaii

Paroling Authority did not consider discharging him from parole in February

2020. He does not say when he was released on parole and, if his parole was

revoked, when that occurred. Nor does he say how this petition is timely relative

to any such revocation. If Lowther elects to proceed by filing an amended

pleading, he must clarify the federal bases of his claims in Grounds One, Two, and

Four, and allege facts in support of Ground Three.

                                IV. CONCLUSION

      (1) The Petition is DISMISSED with leave granted to amend on or before

November 2, 2020. Failure to timely file an amended petition that cures the

deficiencies noted above will result in dismissal of this action without prejudice.

      (2) If Lowther elects to file an amended petition, he is ORDERED TO

SHOW CAUSE why this action should not be dismissed. To show cause, Lowther

must file an amended petition on court forms that (a) names a proper respondent;

(b) clarifies the conviction and sentence that he challenges; and (c) explains the

facts, federal bases, exhaustion, and timeliness of his claims.




                                          8
Case 1:20-cv-00401-JAO-RT Document 7 Filed 09/29/20 Page 9 of 9                   PageID #: 37




       (3) In the alternative, Lowther may NOTIFY the court in writing on or

before November 2, 2020, that he is voluntarily dismissing this action.

       (4) The Clerk shall SEND Lowther a blank Petition under 28 U.S.C. § 2254

for Writ of Habeas Corpus by a Person in State Custody so that he can comply

with the instructions in this Order.

              IT IS SO ORDERED.

              DATED: Honolulu, Hawai‘i, September 29, 2020.




Lowther v. State of Hawaii, Civil No. 20-00401 JAO-RT; ORDER TO SHOW CAUSE AND DISMISSING
PETITION WITH LEAVE TO AMEND


                                               9
